Exhibit 10.1

THUNDER MOUNTAIN GOLD, INC.

(a Nevada corporation)




STOCK OPTION PLAN

(the “Plan”)




1.

Purpose. The purpose of this Plan is to promote to the interests of the Company
and its stockholders by attracting, retaining, and stimulating the performance
of selected employees and consultants, including officers and directors, and
giving such employees, management, directors, and consultants the opportunity to
acquire a proprietary interest in the Company's business and an increased
personal interest in its continued success and progress as well as increasing
the productivity of those individuals whom the Committee deems to have the
potential to contribute to the success of the Company.




2.

Definitions. Unless otherwise indicated, the following words when used herein
will have the following meanings:




a.

“Board of Directors” means the board of directors of the Company.




b.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.




c.

“Common Stock” means the Company's common stock (par value $0.0001) and any
share or shares of the Company's common stock hereafter issued or issued in
substitution for such shares.




d.

“Company” means Thunder Mountain Gold, Inc., a Nevada corporation and its
directly and indirectly-controlled subsidiaries.




e.

“Committee” means the body appointed by the Board of Directors which will be
comprised in such a manner as to comply with the requirements, if any, of Rule
16b-3 (or any successor rule) under the Exchange Act and of Section 162 of the
Code.




f.

“Compensation Committee” means the compensation committee of the Board of
Directors.




g.

“Consultant” has the meaning set out in the policies of the TSX-V.




h.

“Director” means a member of the Board of Directors.

i.

“Discounted Market Price” has the meaning set out in the policies of the TSX-V.

j.

“Effective Date” means May 1, 2010.




k.

“Eligible Participant” has the meaning set forth in Section 4 hereto.




l.

“Employee” means:

(i)

an individual who is considered an employee under the Code;





-1-




--------------------------------------------------------------------------------

(ii)

an individual who works full-time for the Company or an affiliate of the Company
providing services normally provided by an employee and who is subject to the
same control and direction by the Company over the details and methods of work
as an employee of the Company, but for whom income tax deductions are not made
at source; or

(iii)

an individual who works for the Company or an affiliate on a continuing and
regular basis for a minimum amount of time per week providing services normally
provided by an employee and who is subject to the same control and direction by
the Company over the details and methods of work as an employee of the Company,
but for whom income tax deductions need not be made at source,

 and may include an Officer.




m.

“Exchange Act” means the Securities Exchange Act of 1934.




n.

“Fair Market Value” means the per share value of the Common Stock determined as
follows:

(a) if the Common Stock is listed on an established stock exchange, exchanges,
or the NASDAQ National Market, the closing price per share on the last trading
day immediately preceding such date on the principal exchange on which the
Common Stock is traded or as reported by NASDAQ;

(b) if the Common Stock is not then listed on an established exchange or the
NASDAQ National Market, but is quoted on the NASDAQ Small Cap Market, the NASD
OTC electronic bulletin board or the National Quotation Bureau pink sheets, the
average of the closing bid and asked prices per share for the Common Stock as
quoted by NASDAQ, NASD or the National Quotation Bureau, as the case may be, on
the last trading day immediately preceding such date; or

(c) if there is no such reported market for the Common Stock for the date in
question, then an amount determined in good faith by the Committee.

o.

“Incentive Stock Option” means any option granted to an Eligible Participant
under the Plan which the Company intends at the time the option is granted to be
an Incentive Stock Option within the meaning of Section 422 of the Code.




p.

“Insider” has the meaning set out in the policies of the TSX-V.




q.

“Investor Relations Activities” has the meaning set out in the policies of the
TSX-V.




r.

“Management Company Employee” means an individual employed by a Company or
individual providing management services to the Company, which are required for
the ongoing successful operation of the business enterprise of the Company, but
excluding a Company or individual engaged in Investor Relations Activities.




s.

“Nonqualified Stock Option” means any option granted to an Eligible Participant
under the Plan which is not an Incentive Stock Option.








-2-




--------------------------------------------------------------------------------

t.

“Officer” means a duly-appointed senior officer of the Company, including the
President, Vice-President, Secretary, Treasurer, Chief Executive Officer, Chief
Financial Officer and/or Principal Financial Officer of the Company.




u.

“Option” means and refers collectively to Incentive Stock Options and
Nonqualified Stock Options.




v.

“Option Agreement” means such Option agreement or agreements as are approved
from time to time by the Board and as are not inconsistent with the terms of
this Plan.




w.

“Option Share” means any share of Common Stock issuable upon exercise of an
Option.




x.

“Optionee” means any Eligible Participant who is granted an Option under the
Plan. “Optionee” will also mean the personal representative of an Optionee and
any other person who acquires the right to exercise an Option by bequest or
inheritance or purusant to a QDRO.




y.

“Subsidiary” means a subsidiary corporation of the Company as defined in Section
425(f) of the Code.

z.

“TSX-V” means the Toronto Stock Venture Exchange.




3.

Administration.




a.

This Plan will be administered by the Compensation Committee or if there is no
Compensation Committee appointed by the Board of Directors, then by the Board of
Directors as a whole (the "Committee"). Except for the terms and conditions
explicitly set forth in this Plan, the Committee will have the authority, in its
discretion, to determine all matters relating to the award and issuance of
Common Stock or the grant of Options to be granted under this Plan, including
the selection of individuals to be granted Options, the number of shares of
Common Stock to be subject to each grant, the date of grant, the termination of
the Options, the term of Options, vesting schedules, and all other terms and
conditions thereof. Such authority will also include the authority in the event
of a spin-off or other corporate transaction to permit substitution of an Option
with a stock option from another company or an award denominated in other than
shares of Common Stock. Grants under this Plan to Eligible Participants need not
be identical in any respect, even when made simultaneously. The Committee will
also determine and approve whether the grant of Options will consist of an
Incentive Stock Option as described in Section 422 of the Internal Revenue Code
of 1986, as amended (hereinafter referred to as the “Code”), or a Non-Qualified
Stock Option, which will consist of any Option other than an Incentive Stock
Option.




b.

Options will be evidenced by written agreements (“Option Agreements”) which will
contain such terms and conditions as may be determined by the Committee. Each
Option Agreement will be signed on behalf of the Company by an officer or
officers delegated such authority by the Committee.








-3-




--------------------------------------------------------------------------------

c.

All decisions made by the Committee pursuant to the provisions of this Plan and
all determinations and selections made by the Committee pursuant to such
provisions and related orders or resolutions of the Board of Directors will be
final and conclusive, subject to regulatory approval, including the approval of
the TSX-V.




d.

No member of the Committee will be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder, except for liability arising from his or her own
willful misfeasance, gross negligence or reckless disregard of his or her
duties.  The Company will indemnify each member of the Committee for all costs
and expenses and, to the extent permitted by applicable law, any liability
incurred in connection with defending against, responding to, negotiation for
the settlement of or otherwise dealing with any claim, cause of action or
dispute of any kind arising in connection with any actions in administering this
Plan or in authorizing or denying authorization to any transaction hereunder.




4.

Eligibility and Participation. The group of individuals eligible to receive
Options will consist only of the following (the “Eligible Participants”):




a.

Directors and Officers of the Company,




b.

Employees of the Company and Management Company Employees, and




c.

Consultants of the Company, except as provided herein,




and includes a company of which 100% of the share capital is beneficially owned
by one or more individual Eligible Participants.




Consultants will only be eligible to receive Options if they have furnished bona
fide services to the  Company and such services are not in connection with the
offer or sale of securities in a capital-raising transaction.




5.

Shares Subject to This Plan.




a.

The stock to be offered under the Plan will be shares of Common Stock. The
aggregate number of shares reserved for issuance under this Plan will be fixed
at 10% of the total number of issued and outstanding shares of Common Stock from
time to time, such that the Common Stock reserved for issuance under this Plan
will increase automatically with increases in the total number of shares of
Common Stock issued and outstanding. The prescribed maximum percentage may be
subsequently increased to any other specified amount, provided the change is
authorized by a vote of the stockholders of the Company in accordance with the
policies of the TSX-V.




If an Option expires, is surrendered in exchange for another Option, or
terminates for any reason during the term of this Plan prior to its exercise in
full, the shares subject to but not delivered under such Option will be
available for Options thereafter granted and for replacement Options which may
be granted in exchange for such surrendered or terminated Options. Common Stock
which has been issued pursuant to the exercise of Options granted under this
Plan since the inception of the





-4-




--------------------------------------------------------------------------------

Plan will not be considered to reduce the maximum number of Shares which may be
issued to Eligible Participants under Options issued and outstanding pursuant to
this Plan.




6.

Grants of Options




a.

At any time and from time to time prior to the termination of the Plan, Options
may be granted by the Committee to any individual who is an Eligible Participant
at the time of grant.  Options granted pursuant to the Plan will be contained in
an Option Agreement in a form approved by the Committee and, except as
hereinafter provided, will be subject to the provisions of this Plan, in
addition to such other terms and conditions as the Committee may specify.

b.

In addition, for as long as the Common Stock of the Company is listed on the
TSX-V, the Company will comply with the following requirements in addition to
any other requirements imposed under the policies of the TSX-V:

i.

Options to acquire more than 2% of the issued and outstanding Common Stock of
the Company will not be granted to any one Consultant in any 12 month period,
calculated at the date the Option was granted;

ii.

Options to acquire more than an aggregate of 2% of the issued and outstanding
Common Shares of the Company may not be granted to persons employed to provide
Investor Relations Activities in any 12 month period, calculated at the date the
Option was granted;

iii.

Options issued to Eligible Persons performing Investor Relations Activities must
vest in stages over 12 months with no more than one-quarter (1/4) of the Options
vesting in any three-month period;

iv.

For Options granted to Employees, Consultants or Management Company Employees,
the Company will represent that the Optionee is a bona fide Employee, Consultant
or Management Company;

v.

Any Options granted to an Eligible Participant must expire within a reasonable
period following the date that the Optionee ceases to occupy such role;

vi.

No term of any Option may exceed 10 years; and

vii.

The Company will obtain disinterested shareholder approval in accordance with
the policies of the TSX-V in the following circumstances:

A.

for Options granted to any one individual in any 12-month period to acquire
Option Shares exceeding 5% of the issued and outstanding Common Stock of the
Company;

B.

for Options granted to Insiders within a 12-month period to acquire Option
Shares exceeding 10% of the issued and outstanding Common Shares of the Company;





-5-




--------------------------------------------------------------------------------

C.

for any amendment to or reduction in the exercise price of an Option if the
Optionee is an Insider of the Company at the time of the amendment; and

D.

for the Plan, if the Plan, together with all of the Company’s previously
established and outstanding stock option plans or grants, could result at any
time in the grant to Insiders of the Company of a number of Option Shares
exceeding 10% of the Company’s issued Common Shares.

 

7.

Incentive Stock Options.




a.

An Option designated by the Committee as an “Incentive Stock Option” is intended
to qualify as an “Incentive Stock Option” within the meaning of Subsection (b)
of Section 422 of the Code.




b.

To the extent that the aggregate fair market value (determined at the time the
option is granted) of the Common Stock with respect to which Incentive Stock
Options (determined without regard to this Subsection 7(b)) are exercisable for
the first time by the Optionee during any calendar year (under this Plan and all
other Incentive Stock Option Plans of the Company) exceed $100,000, such Options
will be treated as Non-Qualified Options and will not qualify as incentive Stock
Options.




c.

Should Section 422 of the Code or regulations or pronouncements thereunder be
modified during the term of this Plan, this Plan and any outstanding Options may
be amended to conform to such modification, if approved by the Board of
Directors, upon recommendation by the Committee.




d.

Notwithstanding the definition of “Fair Market Value” in this Plan, fair market
value in connection with any Incentive Stock Options will be determined under
the applicable method provided by Regulations under Section 2031 of the Code.




e.

In the case of an Incentive Stock Option: (a) granted to a Eligible Participant
who at the time of the grant owns Common Stock representing more than 10% of the
voting power of all classes of stock of the Company or any parent or subsidiary
of the Company, the per share exercise price will be no less than 110% of the
fair market value per share on the date of grant; or (b) granted to any other
Eligible Participant, the per share exercise price will be no less than 100% of
the fair market value per share of Common Stock on the date of grant.




f.

In the case of an Incentive Stock Option  granted to a Eligible Participant who
at the time of the grant of such Incentive Stock Option owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, such Incentive Stock Option may not be exercised after the
expiration of five (5) years from the date the Incentive Stock Option is
granted.




g.

If Common Stock acquired upon exercise of an Incentive Stock Option is disposed
of by an Optionee prior to the expiration of either two years from the date of
grant of such Option, one year from the transfer of shares of Common Stock to
the Optionee pursuant to the exercise of such Option or in any other
disqualifying disposition,





-6-




--------------------------------------------------------------------------------

within the meaning of Section 422 of the code, such Optionee will notify the
Company in writing of the date and terms of such disposition.  A disqualifying
disposition by an Optionee will not affect the status of any other Incentive
Stock Option granted under the Plan.

h.

No Incentive Stock Options will be granted under this Plan more than 10 years
after the date that the Plan is adopted or approved by the shareholders of the
Company, whichever is earlier.

i.

No Incentive Stock Option will be exercisable more than 10 years from the date
it is granted; provided, however, that the case of an Eligible Participant who
at the time of grant owns Common Stock representing more than 10% of the voting
power of all classes of stock of the Company or any subsidiary, the Incentive
Stock Option may not be exercised after the expiration of five (5) years from
the date of grant.




8.

Term of Option Period. The term during which Options may be exercised will be
determined in the discretion of the Committee, except that the period during
which each Option may be exercised will expire no later than on the tenth
anniversary of the date of grant.




9.

Exercise Price. Subject to any limitations provided for in Section 7 herein and
to any additional limitations imposed by the TSX-V, the price at which shares of
Common Stock may be purchased upon the exercise of an Option will be such price
as fixed by the Committee, provided that such exercise price will not be less
than:




a.

the Discounted Market Price if the Common Stock is listed on the TSX-V at the
time of the grant, and




b.

85% of the Fair Market Value if the Common Stock is not listed on the TSX-V at
the time of the grant of the Option.




If the shares of Common Stock become listed on another stock exchange, then the
exercise price will not be less than the exercise price permitted by such
exchange.  




10.

Payment of Exercise Price. The Committee will determine the terms of payment by
each Eligible Participant for shares of Common Stock to be purchased upon the
exercise of Stock Options. Such terms will be set forth or referred to in the
Option Agreement.  No Option Share may be issued until payment in full of the
exercise price has been received by the Company.

 

11.

Form of Exercise Payment. An Option may be exercised by payment of cash,
cashier’s check or wired funds, or any combination of the foregoing methods, as
approved by the Committee.




12.

Vesting; Exercise of Options and Rights.




a.

Subject to the provisions of subsection 12(g) herein, an Option will vest and
become nonforfeitable and exercisable, pursuant to such vesting schedules as
determined by the Committee, but in no event later than 5 years from the date of
grant. Eligible Participants may be credited with prior years of service for
purposes of any vesting schedules, at the discretion of the Committee.




b.

Each Option granted will be exercisable in whole or  in part at any time or from
time





-7-




--------------------------------------------------------------------------------

to time during the option period as the Committee may determine, provided that
the election to exercise an Option will be made in accordance with applicable
Federal laws and regulations, and further provided that each Option will contain
a provision that will prevent exercise of the Option unless the Optionee remains
in the employ of the Company or its subsidiary at least one year after the
granting of the Option. However, the Committee may in its discretion accelerate
the vesting schedule of any option at any time.




c.

No Option may at any time be exercised with respect to a fractional share of
Common Stock.




d.

As a condition to the exercise of an Option, Optionees will make such
arrangements as the Committee may require for the satisfaction of any federal,
state, or local withholding tax obligations that my arise in connection with
such exercise.




e.

No shares of Common Stock will be delivered pursuant to the exercise of any
Option, in whole or in part, until qualified for delivery under such securities
laws and regulations as may be deemed by the Committee to be applicable thereto.




f.

Notwithstanding any vesting requirements contained in any Option, all
outstanding Options will become immediately exercisable (a) following the first
purchase of Common Stock pursuant to a tender offer or exchange offer (other
than an offer made by the Company) for all or part of the Common Stock, (b) at
such time as a third person, including a “group” as defined in Section 13(d) of
the Exchange Act, becomes the beneficial owner of shares of the Company having
25% or more of the total number of votes that may be cast for the election of
Directors of the Company, (c) on the date on which the shareholders of the
Company approve (i) any agreement for a merger or consolidation in which the
Company will not survive as  an independent, publicly-owned corporation or (ii)
any sale, exchange or other disposition of all or substantially all of the
Company's assets. The Committee's reasonable determination as to whether such an
event has occurred will be final and conclusive.




g.

Notwithstanding any other provisions of this Agreement to the contrary, the
right of any Eligible Participant to receive any benefits hereunder will
terminate and will be forever forfeited if such Eligible Participant's
employment with the Company is terminated because of his/her fraud,
embezzlement, dishonesty, or breach of fiduciary duty. In such an event, all
unexercised Options will be deemed null and void.




13.

Transferability of Options. The right of any Optionee to exercise an Option
granted under the Plan will, during the lifetime of such Optionee, be
exercisable only by such Optionee or pursuant to a qualified domestic relations
order as defined by the Code, or Title I of the Employee Retirement Income
Security Act, or the rules thereunder (a “QDRO”) and will not be assignable or
transferable by such Optionee other than by will or the laws of descent and
distribution or a QDRO.





-8-




--------------------------------------------------------------------------------

14.

Termination of Relationship. No Option may be exercised after the Optionee, if a
Director or Officer, has ceased to be a Director or Officer or, if an Employee
or other Eligible Participant has left the employ or service of the Company or
an affiliate of the Company, except as follows:

a.

notwithstanding any other provision of this section 14, if and to the extent
provided in the Optionee’s employment agreement;

b.

in the case of the death of an Optionee, any vested Option held by him or her at
the date of death will become exercisable by the Optionee’s lawful personal
representatives, heirs or executors until the earlier of one year after the date
of death of such Optionee and the expiry date of such Option;

c.

subject to the other provisions of this Section 14, including the proviso below,
vested Options will expire 90 days after the date the Optionee ceases to be
employed by, provide services to, or be a Director or Officer of, the Company or
an affiliate of the Company, and all unvested Options will immediately terminate
without right to exercise same; and

d.

in the case of an Optionee being dismissed from employment or service for cause,
such Optionee’s Options, whether or not vested at the date of dismissal will
immediately terminate without right to exercise same,




provided that in no event may the term of the Option exceed 10 years.
Notwithstanding the provisions of subsection 14(c), the Board may provide for
the vesting of all or any part of the Optionee’s Options that are unvested at
the date the Optionee ceases to be employed by, provide services to, or be a
Director or Officer of, the Company or an affiliate, and may extend the time
period for exercise of an Option to a maximum of the original term of the
Option, all as the Board deems appropriate in the circumstances contemplated by
subsection 14(c).




15.

Changes in Common Stock. The aggregate number and class of shares on which
Options may be granted under this Plan, the number and class of shares covered
by each outstanding Option, and the exercise price per share thereof (but not
the total price), of each such Option, will all be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a split-up or consolidation of shares of Common Stock, or any
spin-off, spin-out, split-up, or other distribution of assets to shareholders,
or any like capital adjustment or the payment of any such stock dividend, or any
other increase or decrease in the number of shares of Common Stock without the
receipt of consideration by the Company, or assumption and conversion of
outstanding grants due to an acquisition.

16.

Amendment and Discontinuance.  The Board of Directors may suspend, discontinue,
or amend the Plan to reduce the number of shares of Common Stock under option,
increase the exercise price, or cancel an Option.  Except as contemplated below,
the Board of Directors may amend other terms of the Plan only where approval of
the TSX-V has been obtained, and if the following requirements are satisfied:

a.

If the Optionee is an Insider of the Company at the time of the amendment, the
Company obtains disinterested shareholder approval;

b.

The Option exercise price can be amended only if at least six months have
elapsed since the later of the date of commencement of the term, the date the
Company’s shares of Common Stock commenced trading, or the date the Option
exercise price was last amended;





-9-




--------------------------------------------------------------------------------

c.

If the option price is amended to the Discounted Market Price, the TSX-V hold
period will apply from the date of the amendment.  If the option price is
amended to the Market Price, the Exchange hold period will not apply;

d.

Any extension of the length of the term of the Option is treated as a grant of a
new Option, which must comply with the policies of the TSX-V.  The term of an
Option cannot be extended so that the effective term of the Option exceeds 10
years in total.  An Option must be outstanding for at least one year before the
Company can extend its term; and

e.

The TSX-V must accept a proposed amendment before the amended Option is
exercised.




However, the Board may amend the terms of the Plan to comply with the
requirements of any applicable regulatory authority without obtaining
shareholder approval, including (a) amendments of a housekeeping nature to the
Plan; (b) a change to the vesting provisions of an Option or the Plan; and (c) a
change to the termination provisions of an Option or the Plan which does not
entail an extension beyond the original expiry date.

Notwithstanding the foregoing, no amendment to this Plan will, except with the
consent of the Optionee, adversely affect the rights under an Option previously
granted.




If the amendment of an Option requires regulatory approval or shareholder
approval, such amendment may be made prior to such approvals being given, but no
such amended Options may be exercised unless and until such approvals are given.

17.

Term of Plan. This Plan will be effective as of the Effective Date and will
terminate on the earlier of:

a.

The date which is ten years from the Effective Date; and

b.

Such earlier date as the Board may determine (the “Termination Date”).




No Incentive Stock Options will be granted under this Plan after the Termination
Date.




18.

Compliance with Securities Laws. No Option will be exercisable in whole or in
part, nor will the Company be obligated to issue any Option Shares pursuant to
the exercise of any such Option, if such exercise and issuance would, in the
opinion of counsel for the Company, constitute a breach of any applicable laws
from time to time, or the rules from time to time of the TSX-V or other
securities regulatory authority to which the Company is subject.  Each Option
will be subject to the further requirement that if at any time the Board
determines that the listing or qualification of the Option Shares under any
securities legislation or other applicable law, or the consent or approval of
any governmental or other regulatory body (including the TSX-V), is necessary as
a condition of, or in connection with, the issue of the Option Shares hereunder,
such Option may not be exercised in whole or in part unless such listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Board.  No shares of Common Stock will be
delivered pursuant to the exercise of any Option, in whole or in part, until
qualified for delivery under such securities laws and regulations as may be
deemed by the Committee to be applicable thereto. In order to ensure compliance
with applicable securities laws, upon demand by the Company, the Optionee will
deliver to the Company a representation in writing that the purchase of all
shares of Common





-10-




--------------------------------------------------------------------------------

Stock with respect to which notice of exercise of the Option has been given by
Optionee is being made for investment only and not for resale or with a view to
distribution and containing such other representations and provisions with
respect thereto as the Company may require. Upon such demand, delivery of such
representation promptly and prior to the transfer or delivery of any such shares
and prior to the expiration of the option period will be a condition precedent
to the right to purchase such shares.   Each Optionee further acknowledges that
any Option Shares issued upon exercise of an Option may be “restricted
securities” upon issuance and the certificates representing such shares legended
in the event that the issuance of the Option Shares has not been registered by
an effective registration statement under the United States Securities Act of
1933, as amended.  In addition to any resale restrictions imposed under
securities laws, where the exercise price of the Option is based on the
Discounted Market Price, any Option Shares will be legended with a four-month
hold period under the policies of the TSX-V, which hold will date from the date
the Option is granted.




19.

Rights as Shareholder and Employee. An Optionee will have no rights as a
shareholder of the Company with respect to any shares of Common Stock covered by
an Option until the date of the issuance of the stock certificate for such
shares. Neither the Plan, nor the granting of an Option or other rights herein,
nor any other action taken pursuant to the Plan will constitute or be evidence
of any agreement or understanding, express or implied, that a Eligible
Participant has a right to continue as an Employee for any period of time or at
any particular rate of compensation.




20.

Currency. All references to “$” herein are to the United States Dollar.




21.

Governing Law. This Agreement will be governed and construed in accordance with
the laws of the State of Nevada without regard to principles of conflicts of
law. 




22.  

Limitations on Sale of Stock Purchased Under the Plan. The Plan is intended to
provide Common Stock for investment and not for resale. The Company does not,
however, intend to restrict or influence any Eligible Participant in the conduct
of his own affairs. An Eligible Participant, therefore, may sell stock purchased
under the Plan at any time he or she chooses, subject to compliance with any
applicable Federal or state securities laws. THE PARTICIPANT ASSUMES THE RISK OF
ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.

23.

Regulatory Approval.  This Plan will be subject to the approval of any
regulatory authority whose approval is required, including any approval of the
TSX-V. Any Options granted under this Plan prior to such approvals being given
will be conditional upon such approvals being given, and no such Options may be
exercised unless and until such approvals are given. The Company's  obligation
to sell and deliver shares of the Common Stock under this Plan is subject to the
regulatory approval required in connection with the authorization, issuance, or
sale of such shares.




24.

Other Benefit and Compensation Programs. Unless otherwise specifically
determined by the Committee, grants of Options under the Plan will not be deemed
a part of an Eligible Participant's regular, recurring compensation for purposes
of calculating payments or benefits from any Company benefit plan or severance
program. Further, the Company may adopt other compensation programs, plans or
arrangements as it deems appropriate or necessary.




25.

Unfunded Plan.  Unless otherwise determined by the Board, the Plan will be
unfunded and will not create (or be construed to create) a trust or a separate
fund or funds.  The Plan will not establish any fiduciary relationship between
the Company and any Eligible Participant or other person.  To the extent any
person holds any rights by virtue of Options granted under the Plan, such rights
will





-11-




--------------------------------------------------------------------------------

constitute, general unsecured liabilities of the Company and will not confer
upon any Optionee any right, title or interest in any assets of the Company.




26.

Arbitration.  Any controversy arising out of, connected to, or relating to any
matters herein of the transactions between an Eligible Participant and the
Company (including for purposes of arbitration, officers, directors, employees,
controlling persons, affiliates, professional advisors, agents, or promoters of
the Company), on behalf of the undersigned, or this Agreement, or the breach
thereof, including, but not limited to any claims of violations of Federal
and/or State Securities Acts, Banking Statutes, Consumer Protection Statutes,
Federal and/or State Anti-Racketeering (e.g. RICO) claims as well as any common
law claims and any State Law claims of fraud, negligence, negligent
misrepresentations, unjust termination, breach of contract, and/or conversion
will be settled by arbitration; and in accordance with this paragraph and
judgment on the arbitrator's award may be entered in any court having
jurisdiction thereof in accordance with the provisions of  Nevada law.  In the
event of such a dispute, each party to the conflict will select an arbitrator,
which will constitute the three person arbitration board.  Participants will be
required to waive any right to an  award of punitive damages. The decision of a
majority of the board of arbitrators, who will render their decision within
thirty (30) days of appointment of the final arbitrator, will be binding upon
the parties. Venue for arbitration will lie in Boise, Idaho.   




27.

Shareholder Approval.  This Plan is subject to the approval of the shareholders
of the Company.  Any Options granted prior to such approval are conditional upon
such approval being given, and no such Options may be exercised unless and until
such approval is given.











-12-


